Citation Nr: 1411292	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-38 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for gout (of the left knee and feet).

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating higher than 10 percent for patellofemoral arthritis of the left knee, effective from August 28, 2009.

6.  Entitlement to an initial rating higher than 10 percent for slight patellar subluxation of the left knee, effective from March 13, 2012.

7.  Entitlement to an initial compensable rating for right ear hearing loss, effective from August 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A March 2010 rating decision denied service connection for left ear hearing loss, gout of the left knee and feet, and a stomach disorder, and granted service connection for right ear hearing loss and patellofemoral arthritis of the left knee, that were assigned initial 10 percent disability ratings, effective from August 28, 2009.  The Veteran perfected an appeal as to the assigned ratings and denial of his service connection claims.

A July 2010 rating decision denied a rating in excess of 10 percent for residuals of a tear duct injury to the right eye and service connection for degenerative arthritis of the right knee.  The Veteran submitted a timely notice of disagreement (NOD) as to the RO's determination and received a statement of the case, but did not perfect an appeal as to either matter.

An October 2012 rating decision denied the Veteran's claim for service connection for PTSD and he submitted a timely NOD with this determination.  

In a November 2012 rating decision, the RO assigned an initial separate 10 percent rating for slight patellar subluxation of the left knee, effective from March 13, 2012.  Given the Veteran's appeal of the initial rating for left knee patellofemoral arthritis, the instability rating is part of his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his September 2010 substantive appeal (VA Form 9), regarding claims for service connection for left ear hearing loss, gout, and a stomach disorder, and increased ratings for his left knee disability and right ear hearing loss, the Veteran indicated that he did not want a hearing.  However, in a December 2012 VA Form 9, and in a statement from his representative dated at that time, the Veteran requested a hearing before a Veterans Law Judge via video conference.  They did not specify the issues he wished to address at the hearing.  

The Veteran has a right to the hearing.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.700 (2013).  

The October 2012 rating decision denied service connection for PTSD.  In a December 2012 signed statement, the Veteran disagreed with the RO's decision.  The Board construes the Veteran's statement as a notice of disagreement.  The issue must be REMANDED, so that the RO can issue a statement of the case Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the matter of entitlement to service connection for PTSD.  If, and only if, the Veteran timely perfects an appeal as to the matter, should this claim be returned to the Board.

2.  Schedule the Veteran for a hearing before a Veterans Law Judge conducted via video conference

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


